                     IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII



LEINETTE KAINOA REYES, et aL,               CIVIL NO. 17-00143 JAO-KJM


       Plaintiffs,                          AMENDED ORDER REGARDING
                                            THE IMPOSITION OF SANCTIONS
       vs.                                  AGAINST MYLES S.BREINER


ERIC G. TANAKA, et al..

       Defendants.


 AMENDED ORDER REGARDING THEIMPOSITION OF SANCTIONS
             AGAINST MYLES S. BREINERi


      Presently before the Court is the question ofwhether sanctions should issue

against Myles S.Breiner, counsel for Plaintiffs, due to his inadvertent contact with

a juror via Linkedin through his cellular telephone during trial. For the reasons set

forth below, the Court DECLINES to sanction Mr. Breiner but prohibits him from

using any electronic devices m any future proceedings before it.^



• This Amended Order differs from the Court's April 3, 2020 Order Regarding the
Imposition ofSanctions Against Myles S. Breiner in the following respects:
documents referenced herein now have exhibit designations and those exhibits are
attached.


2 The Court finds this matter suitable for disposition without a hearing pursuant to
Local Rule 7.1(c). COVID-19 limitations notwithstanding, the parties have had
ample opportunity to present their positions in court and through written
submissions.
                                  BACKGROUND


      This action concems the sexual assaults offemale inmates at the Women's

Community Correctional Center. The trial in this matter commenced with jury

selection on February 10, 2020, during which Juror No. 1, aPhD candidate in

psychology, was selected to serve.

      After the sixth day oftrial recessed on February 18, 2020, Juror No. 1

informed the Jury Clerk that she believed she had been contacted by someone

associated with Plaintiffs via Linkedin, a social networking platform focused on

professional networking. The Jury Clerk informed the Courtroom Manager, who

briefly spoke with Juror No. 1 before trial resumed on February 19, 2020. At the

Court's direction, the Courtroom Manager asked Juror No. 1 if she was

comfortable describing the contactin open court, and she requested a sidebar.

      On the morning ofFebruary 19, 2020, the Court informed the parties outside

the presence ofthe jury that Juror No. 1 reported that someone associated with

Plaintiffs had contacted her via Linkedin. The Court then conducted a sidebar with


Juror No. 1; Terrance M. Revere, counselfor Plamtiffs; and Kathy K. Higham,

counsel for Defendant.. Juror No. 1 reported that the day prior, a person named

Myles Bremer had attempted to connect with her through Linkedin, but there was

not a profile photo for the person with that name, so she was not sure if it was the

same Myles Breiner who represents Plaintiffs.
      The juror further explained that she has a basic Linkedin account, and that

she did not respond to the connection request. She then showed the Court and

counsel at sidebar the Linkedin request on her cellular telephone. At the Court's

direction, the juror also forwarded the Linkedin request via email to the Court. A

redacted copy ofthe forwarded email is attached to this Order as Exhibit A.

      The email sent from Juror No. 1 reflects the following:

      • On February 18, 2020, at 226 p.m., while trial was still in session, Mr.

         Breiner sent Juror No. 1 a Linkedin request to join her Linkedin network,

         which read:


             Hi [Juror No. 1], I'd like to join your Lmkedin network.

             Myles Breiner
             United States[3]

      • Beneath the above are two boxes that Juror No. 1 could have clicked:


         "View profile" and "Accept." She did not click "Accept." At sidebar.

         Juror No. 1 said that she clicked on"View profile," but that what

         appeared was generic.

      Juror No. 1 stated that she could remain fair. Without objection from either

party, the Court allowed Juror No. 1 to return to the jury. The Court admonished




3 No one suggests that Mr. Breiner personally drafted this request. Rather, it
appears to have been automatically generated.
                                         3
Mr. Revere not to inform Mr. Breiner ofwhat the juror said until after the Court

had an opportunity to ask Mr. Breiner about what happened.

      Later that mornings the Court informed Mr. Breiner that Juror No. 1 reported

that she received a Linkedin request fi^om him. The Court directed him to file a

declaration by the end ofthe day, indicating whether he or his staff made any

efforts to contact Juror No. 1 through Linkedin.

      Mr. Breiner's first response in court was that he had not made any effort to

contact Juror No. 1, and that he would say as much in his declaration. Later in

court, however, he stated that he was reviewing comments made by the juror's

students,and that he may have accidentally clicked on a button, but he thought that

he had prevented the connection fi:om happening. The Court then directed Mr.

Breiner to address in his declaration why he reviewed students' comments

regarding Juror No. 1 in the middle oftrial

      Mr. Breiner filed his first declaration onFebruaiy 19, 2020, and stated that

at approximately 2:35 p.m.the day prior, he and Mea Mitchell, Mr. Revere's

employee who sat behind counsel table at trial, "were discussing the jurors'

profiles in anticipation ofclosing arguments." ECF No. 338 2. He then asked

Ms. Mitchell for Juror No. I's name, and he "initiated a Google Search, and as [he]

was scrolling, [he] apparently inadvertently touched the 'Connect'button on Juror
No. I's Linkedin profile."^ Id.\3. He claimed that when he did so,he

"immediately terminated it." Id. Tf 4.

      After reviewing Mr. Breiner's first declaration, the Court instructed Mr.

Revere to direct Ms. Mitchell to file a declaration after she had an opportunity to

read Mr. Breiner's first declaration. The Court also requested a supplemental

declaration fi'om Mr. Breiner because he failed to address in his first declaration

why he examined Juror No. I's student reviews during trial.

      Ms. Mitchell's declaration is generally consistent with Mr. Breiner's first

declaration. iS'eeECFNo. 340. Ms. Mitchell explained that Mr. Breiner asked her

for Juror No. I's name during witness testimony, and that he Googled her name

and showed Ms. Mitchell Juror No. I's Linkedin profile page. See id.^S,5,6.

When Ms. Mitchell returned to listening to the witness' testimony, Mr. Breiner

drew her attention to a website on his phone that contained student reviews of

Juror No. 1. See id. ^ 7.

      Mr. Breiner filed an Amended Declaration on February 19, 2020. ECFNo.

341. In it, he stated:

             2.    On February 18, 2020, at approximately 2:35 p.m.,Mr.
             Revere's office manager/paralegal, Mea Mitchell, and I were
             discussing the jurors' profiles in anticipation ofclosing
             arguments.


4 The Court concludes that Mr. Breiner used his cellular phone to do so,as the
Court observed him using his phone at approximately that time during trial, and the
timestamp on the email received by Juror No. 1 corroborates this.
                                          5
            3.     I was going to review each juror's profile, so I could
            assist in closing arguments and see if any ofthe jurors
            commented on this case. At my request, Ms. Mitchell provided
            me with Juror No. I'sfull name. Because ofJuror No. I's
            education and profession,I believed she could have an impact
            onjuiy deliberation regarding the psychological effects of sex
            assaults.


            4.    I initiated a Google Search, and the first three results that
            were listed were: (1)Rate My Professors profile,(2) pdfposted
            by the University of Hawaii, and(3) Linkedin profile.

            5.    I pressed the Rate My Professors link to see if Juror No.
            1 taught classes relating to any matters arising in this case, as
            well as if students considered her fair and reasonable. Student
            comments were listed, and after quick review, I proceeded to
            the other search results.


            6.    When I clicked on the Linkedin account,as I was
            scrolling, I apparently inadvertently touched the "Connect"
            button on Juror No. 1's Linkedin profile.

            7.    When I realized I accidentally touched the "Connect"
            button,I immediately terminated it. No effort or attempt was
            made to communicate with Juror No. 1. I was not aware that
            my identification was automatically sent via Linkedin.

            8.   I do not actively use Linkedin, nor am I familiar with this
            program as I literally have no connections to anyone on this
            program.


Id.


      The Court invited Defendant to file a memorandum stating his position on

whether sanctions should be imposed. On March 5, 2020, Defendant filed a
Memorandum Regarding Whether Sanctions Should be Imposed against Myles S.

Breiner ("the Defense Memorandum"). ECF No. 384.

      In the Defense Memorandum, Defendant pointed to Local Rule 47.1

regarding the allowable forms ofresearch into jurors, and the ways in which Mr.

Breiner violated those rules. Defendant cited to an article in the Hawaii Bar

Journal, and explained that "Mr. Breiner could only access Juror No. I'sLinkedln

account via his own Linkedin account." Id. at 7. But Defendant does not

apparently contest that Mr. Breiner's contact with Juror No. 1 was unmtentionaL

ECF No.384 at 8("To be fair ... Mr. Breiner may not have been aware that he

was required to have his own Linkedin profile in order to search and view the

profiles ofother Linkedin users. Similarly, Mr. Breiner claims his request to

'Connect' with Juror No. 1 on Linkedin ... was made inadvertently or

accidentally."). Defendant "t[ook]no position with respectto the nature or amount

ofany sanctions other than to suggest that an appropriate sanction could take the

form ofa donation to a local organization dedicated to assisting victims ofsexual

assault." Id. at 9(footnote omitted).

      Mr. Breiner filed a Reply to Defendant Eric G. Tanaka's Memorandum

Regarding Whether Sanctions Should Be Imposed against Myles S.Breiner. ECF

No. 392. He contended that "[a] profile is not needed to search a person on

Linkedin." Id. at 3(emphasis omitted).
                                   DISCUSSION


      "Courts ofjustice are universally acknowledged to be vested, by their very

creation, with power to impose silence, respect,and decorum,in their presence,

and submission to their lawful mandates." Chambers v. NASCO,Inc.,501 U.S. 32,

43(1991)(citation omitted). There are three sources for the Court's power to

sanction attorneys who appear before it: Federal Rule ofCivil Procedure Rule 11,

28 U.S.C.§ 1927, and the Court's inherent power. SeeFinkv. Gomez,239 F.3d

989, 991 (9th Cir. 2001). It is the third source that applies here.

      When a court imposes sanctions pursuant to its inherent power, it must find

that an attorney acted in bad faith, or engaged in behavior "tantamount to bad

faith." PrimusAuto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997)

(citation omitted). Bad faith can include "wiUful actions, including recklessness

when combined with an additional factor such as fiivolousness, harassment, or an

improper purpose."^ Fink,239 F.3d at 994. Courts therefore have the power to

impose sanctions "when a party acts for an improper purpose—even if the act

consists ofmaking a truthful statement or a non-fiivolous argument or objection."

Id. at 992 (emphasis omitted). But inadvertent conductis not a basis for sanction

pursuant to the Court's inherent power. See Zambranov. City of Tustin,885 F.2d


5 Courts sometimes refer to this delineation ofbad faith as "recklessness plus."
See, e.g., Torres v. City ofMadera,^os.Civ F 02-6385 AWl LJO, CVF 03-5999,
2006 WL3257491, at *5 (E.D. Cal. Nov. 9, 2006)(citations omitted).
                                          8
1473, 1485 (9th Cir. 1989)("[T]he authority ofthe court to punish violations of

local rules should be reserved for serious breaches. Because counsel's conduct

was only inadvertent, this is not such a case.").

      With this in mind, the Court evaluates: (1) Mr. Breiner's use ofan

electronic device in the courtroom;(2) Mr. Breiner's accidental contact with Juror

No. 1 via Linkedin; and (3) Mr. Breiner's representations to the Court regarding

what happened.

      1.     Use ofan Electronic Device

      Mr. Breiner admits that he used his cellular telephone to search the mtemet

for information about Juror No. 1 during trial and does not deny that he did so

while a witness testified. He acknowledges that he examined Juror No. I's

Linkedin profile, as well as other information discovered through his Google

search,includmg her students' ratings of her on a "Rate My Professors"website.

      This Court's General Civil Case Procedures("General Order"),^ which was

brought to counsel's attention during the Januaiy 22, 2020 final pretrial

conference, does not expressly prohibit attorneys from using digital devices to

conductresearch onjurors after jury selection. But when comparing Mr. Breiner's

use ofhis cellular telephone here with the list ofpermissible and impermissible




^ The General Order has since been amended, but not with regard to the use of
electronic devices.
behavior in the General Order, Mr. Breiner's use ofthe cellular telephone to

conductjuror research after jury selection falls closer to what is not permitted:

             Examples of such appropriate usage include: paralegals texting
             other staff regarding immediate          logistics; lawyers using
             a legal research database to search for caselaw mentioned by
             opposing counsel; lawyers referring to notes on a tablet
             regarding arguments for the hearing. Examples of
             inappropriate usage include: lawyers texting other litigation
             team members aboutcourtroom events that do not require
             immediate attention-, ]3iWyQVS emailing or communicating with
             family members about personal matters;
             the internet to investigate witnesses who are on the stand.

General Order(some emphases added). The premise ofthe General Order is clear

from these examples: the use ofa cellular telephone by lawyers or staffis

permitted if it is necessary to the litigation in that moment. This was not one of

those instances. Closing argument was not scheduled to take place that day; there

was a witness on the stand; and so it was completely unnecessary for Mr. Bremer

at that time to use his electronic device to conductresearch on a juror already

empaneled. The Court concludes that Mr. Bremer acted in contravention ofthe

General Order.


      2.     Accidental Contact with Juror No. 1 via Linkedin

      Mr. Breiner also admits that he "inadvertently touched the 'Connect' button'"

on Juror No. I's Linkedin page. The parties spend some tine disputmg whether

Mr. Bremer must have been connected to Lmkedin m order to search for and view


Juror No. 1's Lmkedin profile. See ECF No.384 at 8; ECF No. 392 at 3. The real
                                         10
question, however, is whether Mr. Breiner could have sought to connect to Juror

No. 1 via Linkedin without having aLinkedIn account. The Court'sown

independent research leads it to conclude that the answer to that question is no.

But it appears that Mr. Breiner could have previously logged into his Linkedin

account on his phone without logging out when he started his Google search and so

had the ability to hit the Connect button. The Court therefore finds that Mr.

Breiner did attempt to contact Juror No. 1 through his Linkedin account, albeit

unintentionally.

      Local Rule 47.1(b) plainly prohibits research ofjurors via social media

websites under the circumstances here:

            (b) Attorneys may use websites available to the public,
            including social media websites, for juror or prospectivejuror
             research, provided:



                   (2) The attorney does not send an access request to a
             juror's social media accounts;

                   (3) No direct communication or contact occurs
             between the attorney and a juror or prospectivejuror as a result
             ofthe research, including, but not limited to ...Linkedin
             'connections' requests...;

                   (4) Social media research is done anonymously. A
             search on a social media site must not disclose to the juror or
             prospectivejuror the identity ofthe party who is making the
             inquiry[.]



                                         11
Local Rule 47.1(b). While the Court finds that Mr. Breiner did not intentionally

contact a juror, the fact that he was unaware that he was logged into Linkedin

reveals a degree ofrecklessness with regard to the rule. Any attorney endeavoring

to comply with the Local Rules would not have put himself or herself in the same

position because it risks accidental contact, which is exactly what happened here.'^

       3.    Representations to the Court Regarding What Happened

       Finally, Mr. Breiner's verbal and written statements to the Court were

neither complete nor forthright. Hawai'i Rule ofProfessional Conduct3.3(a)(1)

cautions that a lawyer "shall not knowingly ... make a false statement ofmaterial

fact or law to a tribunal[.]"

       Upon realizing in the moment that he accidentally hit the Connect button,

Mr. Breiner did not inform the Court at the earliest opportunity—^which was at the

end oftrial that day—that he had done so. Self-reporting ofthis incident would

have demonstrated some effort to rectify a violation ofLocal Rule 47.1—even if

madvertent—and dispensed with the need to conduct additional proceedings,

submit additional written submissions, and issue this Order. Havmg attempted to

terminate the connection, Mr. Breiner obviously knew that he may have



^ Based on its colloquy with Juror No. 1 at sidebar, the Court deemed her credible
and finds that Mr. Breiner's conductdid not influence her in any way. Had the
Court believed the contactinfluenced her, the Court would have excused her from
the jury and imposed more severe consequences on Mr. Breiner.
                                         12
accidentally contacted the juror, and his duty ofcandor to the Court should have

compelled him to voluntarily report it.

      Even if he had not initially discerned that he had failed in his effort to

terminate the connection request, surely he would have realized it when the Court

informed him the next day that the juror reported receiving such a request. But

upon learning about Juror No. I's disclosure, Mr. Breiner first denied any effort to

contact her and did not immediately admit that he may have inadvertent^

contacted her.


      Mr. Breiner's statement that he "do[es]not actively use Linkedin" might be

true, but his claim that he "literally [has] no connections to anyone on this

program" is easily refuted by a search for Mr. Breiner on Linkedin, which shows

two profiles for him: one identifying him as Myles S. Breiner, which contains his

image and his professional history—^for which he has no connections,and one

identifying him as Myles Breiner, which does not contain his image and offers

little information about him—for which he has 12 connections.^ Based on the


email provided by Juror No. 1, Mr. Breiner contacted her through the latter profile.

In any event, even if Mr. Breiner was completely unaware that he had 12




^ This information was derived from searches conducted on February 19, 2020.
The results ofthose searches are attached to this Order as Exhibit B.

                                          13
connections through one ofhis profiles, he should have at least double-checked his

Linkedin status before submitting two declarations about it.

      Mr. Breiner also claims that he conducted this research to assist in

preparation for Mr. Revere's closing argument, which was not scheduled to begin

any earlier than the following day, and in fact did not take place until two days

later. See ECF No. 345. While the Court has no factual basis on which to find this

assertion incredible, the purpose for conducting research on Juror No. 1 while in

court—^with a witness on the stand—escapes the Court. Even less comprehensible

is the contention that he reviewed student reviews ofJuror No. lin an effort to

determine whether she was reasonable. This is the sort ofresearch that might

make sense during jury selection, but makes little sense once the juror has been

selected.


      While the Court does not conclude that Mr. Breiner attempted to

intentionally mislead the Court, it is concerned by the recklessness with which Mr.

Breiner acted and approached his reporting to the Court. "An attorney does not

simply act as an advocate for his client; he is also an officer ofthe court. As such,

an attorney has a duty ofgood faith and candor in dealing with the judiciary."

United States v. Associated ConvalescentEnters., Inc., 766 F.2d 1342, 1346 (9th




                                         14
Cir. 1985)(citation omitted). Simply put, Mr. Breiner did not meet the standards

expected ofcounsel who appear before this Court.^

      Each ofthese acts fall somewhere between negligent or inadvertent conduct

and "recklessness plus." But the recklessness here does not rise to the level ofbad

faith seen in other cases where sanctions are affirmed. See, e.g.,B.K.B. v. Maui

Police Dep't,216 F.3dl091, 1098, 1108 (9th Cir. 2002)(affirming inherent power

sanctions where attorney's "reckless awtiknowing conduct"included introducing



9 Although the Court does not rely on the following, it observes that Mr. Breiner's
other conductin the course ofthe trial and thereafter has been less than
professional. During trial, the Court witnessed Mr. Breiner on his cellular
telephone far more often than other attorneys in this trial or in other trials. The
Court gave Mr. Breiner the benefit ofthe doubt and did not mention it to him
because the Court's General Order allows attomeys to use digital devices under the
circumstances listed above. The Court is now understandably suspicious as to
whether Mr. Breiner conducted himself in accordance with the General Order—or
at the very least, the spirit ofit.

         Mr. Breiner had to be admonished more than once for distracting behavior
during the course oftrial: first when the Court told him and Mr. Revere that their
consultations with one another during witness examinations were distracting, and
second when the Court was forced to tell the attomeys not to greet witnesses
leaving the stand, after observing Mr. Breiner blatantly flash a "thumbs up"signal
to a non-client witness after she left the stand. Mr. Breiner also had to be told to sit
down after a sidebar when the Court had issued its mling and he continued to
argue.


     Even after trial, Mr. Breiner has continued to behave in an unprofessional
manner. During a recent telephonic pre-filing conference with defense counsel
concerning Defendant's Motion for Judgment as a Matter ofLaw, he shouted and
used profanities. ECF No. 398-2 at 2.

                                          15
evidence in violation of Federal Rule ofEvidence 412 after representing that a

witness would not discuss sexual acts between plaintiff and himself); Gomez v.

Vernon,255 F.3d 1118, 1134 (9th Cir. 2001)(affirming sanctions where state

attorneys received and used attorney-client privileged communications and failed

to advise the court until eight months later). The Court therefore concludes that

sanctions are not warranted.

      While the Court does not impose sanctions, exercising its authority to

manage its proceedings and courtroom conduct,the Court PROHIBITS Mr.

Breiner from using any electronic devices in any future proceedings before it,

unless otherwise directed.

                                   CONCLUSION


      For the foregoing reasons,the Court DECLINES to impose sanctions against

Mr. Breiner, butPROHIBITS Mr. Breiner from using any electronic devices at any

ftiture proceedings until further notice.




                                            16
     IT IS SO ORDERED.


     DATED; Honolulu, Hawai'i, April 6, 2020.




                          Jill A. Otake
                         United States District Judge




CV 17-00143 JAO-KJM;Reyes, et al. v. Tanaka, et at, AMENDED ORDER REGARDING
THE IMPOSmON OF SANCTIONS AGAINST MYLES S. BREINER


                                          17
